           Case 1:21-cr-00119-CJN Document 22 Filed 04/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

      v.                                               Criminal Action No. 1:21-cr-00119 (CJN)

GARRET MILLER,

              Defendant.


                                              ORDER

       This matter is before the Court on United States’ Motion to Continue and to Exclude Time

Under the Speedy Trial Act. ECF No. 17. The United States seeks to Continue this matter for

sixty days, and Defendant Miller opposes. The Court is not yet prepared to grant the United States

sixty days, but it will Continue this matter for thirty days until the next Status Conference.

       The Court finds that the investigation into the events that gave rise to the charges against

Mr. Miller is so unusual and complex that it is unreasonable to expect adequate preparation for

pretrial proceedings within the time limits set by the Speedy Trial Act. See 18 U.S.C.

§ 3161(h)(7)(B)(ii). Specifically, this case involves unusually voluminous discovery that the

government must review and produce to Mr. Miller before both sides may adequately prepare for

further proceedings.

       The Court thus finds that the interests of justice are served by continuing proceedings in

this case and tolling the time under the Speedy Trial Act for a period of approximately thirty-two

days from April 1, 2021, through and including May 3, 2021, to allow adequate time to produce

and review discovery materials. For the reasons stated in this Order, the Court finds that the

interests of justice served by such action outweigh the best interests of the public in a speedy trial.

See id. § 3161(h)(7)(A). Accordingly, it is


                                                  1
          Case 1:21-cr-00119-CJN Document 22 Filed 04/01/21 Page 2 of 2




        ORDERED that the United States’ Motion, ECF No. 17, is GRANTED in part and

DENIED in part; it is

        FURTHER ORDERED that this action is continued from April 1, 2021 through May 3,

2021; it is

        FURTHER ORDERED that in the interests of justice, the time from April 1, 2021

through May 3, 2021 is excluded from the Speedy Trial Act computation; it is

        FURTHER ORDERED that the Parties shall appear before the Court for a Status

Conference on May 3, 2021 at 2 p.m.




DATE: April 1, 2021
                                                          CARL J. NICHOLS
                                                          United States District Judge




                                              2
